DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered. Claims 1, 6 and 8 have been amended. Claims 1-11 are pending. 

Response to Arguments
Applicant’s arguments filed April 11, 2022 have been considered but are moot in view of a new ground of rejection. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2017/0126647 A1 [hereinafter Zhang] in view of Brizek et al. US 2005/0221766 A1 [hereinafter Brizek].

As per claims 1, 6 and 8, Zhang teaches an attestation system comprising a hardware processor configured to execute a software code to: 
calculate trustworthiness determined based on a state of a component, a method of attestation, or a result of attestation, for the component [paragraphs 0061-0063];  
perform attestation of the component based on the trustworthiness [paragraphs 0061-0063]; and
calculate the trustworthiness of the component, using trustworthiness of the component calculated by the component (i.e., attesting to trustworthiness of their own system; Paragraphs 0033 and 0034).
Furthermore in the same field of endeavor, Brizek teaches a system that calculate trustworthiness determined based on a state of a component, a method of attestation, or a result of attestation, for the component itself (i.e., self-attestation, paragraphs 0014 and 0036). It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Brizek within the system of Zhang to further provide dynamic attestation of system components. 

As per claims 2, 7 and 9, Zhang further teaches the system wherein the hardware processor is configured to execute a software code to calculate the trustworthiness determined based on an elapsed time from last attestation [paragraphs 0036-0037].

As per claim 3, Zhang further teaches the system wherein the hardware processor is configured to execute a software code to: collect environment information of a communication network to which the component as a target of attestation is connected and correct the calculated trustworthiness based on the collected information [paragraphs 0052].

As per claim 4, Zhang further teaches the system herein the hardware processor is configured to execute a software code to calculate the trustworthiness of the component, using trustworthiness of the component calculated by the component [paragraphs 0061-0063].

As per claim 5, Zhang further teaches the system wherein the hardware processor 
is configured to execute a software code to based on the method of is simpler, and to be higher when attestation is more complex [paragraphs 0050-0051]. 

	As per claim 10, Zhang further teaches the system wherein the trustworthiness calculation unit calculates the trustworthiness of the component, also using trustworthiness calculated based on information that can be acquired by the component itself [paragraphs 0033-0034 and 0061-0063].

As per claim 11, Zhang further teaches the system wherein the trustworthiness calculation unit calculates the trustworthiness of the component, also using trustworthiness calculated based on CPU information that can be acquired by the component itself [paragraphs 0033-0034 and 0061-0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435